--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13
EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT (the "Agreement") is made effective as of
October 23, 2006 (the "Effective Date") by and between Douglas Emmett, Inc. (the
"Company"), Douglas Emmett Properties, LP (the "Partnership"), and William Kamer
("Executive") with respect to the following facts and circumstances:


        WHEREAS, the Company desires to engage Executive as the Chief Financial
Officer of the Company, during the Agreement Term (as defined below), on the
terms and conditions and for the consideration set forth herein.


        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties agree as
follows:


1.    Effectiveness; Term of Employment.    Subject to the provisions of
Section 8 of this Agreement, Executive shall be employed by the Company on the
terms and subject to the conditions set forth in this Agreement for a period
commencing on the Effective Date and ending on December 31, 2010. Commencing on
January 1, 2011 and on each January 1 thereafter (each an "Extension Date"), the
Agreement Term shall be automatically extended for an additional one-year period
unless either the Company or Executive provides the other party hereto sixty
(60) days' prior written notice before the next Extension Date that the
Agreement Term shall not be so extended (the "Agreement Term").


2.    Position; Duties.    During the Agreement Term, Executive shall serve as
Chief Financial Officer of the Company and the Partnership. In such position,
Executive shall have such duties and authority commensurate with such position
as shall be determined from time to time by the Board of Directors of the
Company (the "Board") including such duties and responsibilities with respect to
any subsidiary, affiliate or joint venture of the Company (each a "Subsidiary").
Executive's duties will be principally performed at the Company's headquarters,
which will be located within the West Side of Los Angeles, with such travel as
may be required to perform his duties hereunder as reasonably requested by the
Company.


3.    Base Salary.    During the Agreement Term, the Company shall pay Executive
a base salary at the annual rate of $575,000, payable in regular installments in
accordance with the Company's usual payment practices. Executive's salary shall
be reviewed at least annually by the Compensation Committee of the Board (the
"Committee") and Executive shall be entitled to such increases in Executive's
base salary, if any, as may be determined from time to time in the sole and
absolute discretion of the Committee. Executive's annual base salary, as in
effect from time to time, is hereinafter referred to as the "Base Salary."


4.    Annual Bonus.    With respect to each full fiscal year commencing during
the Agreement Term, Executive shall be eligible to earn an annual bonus award
(the "Annual Bonus") based upon reasonable criteria to be reasonably established
not later than the first thirty (30) days of that fiscal year by the
Compensation Committee of the Board in consultation with Executive. The amount
of the bonus shall equal the following percentages of Executive's Base Salary
during that fiscal year:


Threshold
 
Target
 
Superior
 
Outperformance
50%
 
80%
 
100%
 
120%



        Unless otherwise approved by the Board in its discretion, no bonus will
be payable to Executive for any year if Executive does not meet the Threshold
criteria established for that year. The Company will pay any Annual Bonus earned
by Executive with respect to a given fiscal year in accordance with the terms
and conditions of the Company's annual bonus plan, but no later than the earlier
of (i) the fifteenth day of the third month following the end of such fiscal
year or (ii) the date that other senior executives are paid similar bonuses.
5.    Long-Term Incentive Compensation.    


        5.1.    Option Award.    As of the Effective Date, Executive shall be
granted an option to purchase 386,667 shares of Company stock (the "Option
Award") pursuant to a separate written Non Qualified Stock Option Agreement
under the Company's 2006 Omnibus Stock Incentive Plan (the "Plan"). The Option
Award shall be subject to the terms and conditions of that agreement and the
Plan.

--------------------------------------------------------------------------------


        5.2.    LTIP Award.    As of the Effective Date, Executive shall be
granted 101,500 LTIP Units (the "LTIP Award") pursuant to a separate written
LTIP Unit Award Agreement under the Plan. The LTIP Award shall be subject to the
terms and conditions of that agreement and the Plan.


6.    Employee Benefits.    During the Agreement Term, Executive shall be
entitled to participate in the Company's employee welfare and retirement benefit
plans and perquisite programs as in effect, and subject to such modification as
the Company may determine necessary or appropriate, from time to time
(collectively "Employee Benefits"), on the same basis as those benefits are
generally made available to other senior executives of the Company, plus
(i) $1,200 per month for the purchase of health insurance benefits during any
period in which he is not participating in the Company's health plan and (ii) a
car allowance of $500 per month.    During the Agreement Term, Executive shall
have the right (i) to participate in any future compensation plans implemented
for executives of the Company on a basis commensurate with his position and
(ii) to be indemnified by the Company for all actions taken as an officer,
director or agent of the Company or its Subsidiaries to the full extent provided
under law or pursuant to the Indemnification Agreement of even date herewith.
Subject to the policies and procedures of the Company, in addition to any
accrued personal time off ("PTO") accrued with respect to service to the
predecessors of the Company, Executive shall be entitled to accrue twenty five
(25) paid days of PTO per year during the Agreement Term.


7.    Business Expenses.    During the Agreement Term, the Company shall
reimburse Executive for all reasonable business expenses incurred by Executive
in the performance of Executive's duties hereunder in accordance with the
Company's policies as in effect from time to time.


8.    Termination.    Notwithstanding any other provision of this Agreement, the
provisions of this Section 8 shall exclusively govern Executive's rights upon
termination of employment with the Company. Following Executive's termination of
employment, except as set forth in this Section 8, Executive (and Executive's
legal representative and estate) shall have no further rights to any
compensation or any other benefits under this Agreement.
        8.1.    Definitions.    


        "Accrued Rights" means the sum of the following: (i) any accrued but
unpaid Base Salary through the date of termination; (ii) a payment in respect of
all unpaid, but accrued and unused PTO through the date of termination;
(iii) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year (i.e., not for the year of employment
termination); (iv) reimbursement for any unreimbursed business expenses properly
incurred by Executive in accordance with Company policy through the date of
termination; (v) such rights, if any, under the Option Award, the LTIP Award and
other compensation programs and Employee Benefits to which Executive may be
entitled upon termination of employment according to the documents governing
such benefits; and (vi) any existing rights to indemnification for prior acts
through the date of termination.


        "Cause" means any of the following: (i) any act or omission by Executive
which constitutes intentional misconduct or a willful violation of law; (ii) an
act of fraud, conversion, misappropriation or embezzlement by Executive or
conviction of, indictment for (or its procedural equivalent) or entering a
guilty plea or plea of no contest with respect to a felony, the equivalent
thereof or any crime involving any moral turpitude with respect to which
imprisonment is a common punishment; or (iii) any other failure (other than any
failure resulting from incapacity due to physical or mental illness) by
Executive to perform his material and reasonable duties and responsibilities as
an employee, director or consultant of the Company or any Subsidiary which
continues for ten (10) days following written notice from the Company or any
Subsidiary (except in the case of a willful failure to perform his duties or a
willful breach, which shall require no notice). For purposes of the foregoing
sentence, no act, or failure to act, on Executive's part shall be considered
"willful" unless the Executive acted, or failed to act, in bad faith or without
reasonable belief that his act or failure to act was in the best interest of the
Company or any Subsidiary.




        "Change of Control" shall be deemed to have occurred if
          (i)  there shall be consummated (a) any consolidation or merger of the
Company, other than a merger or consolidation of the Company in which (1) the
holders of the Company's common stock immediately prior to the merger or
consolidation have at least fifty one percent (51%) ownership of the total
voting power of the surviving entity immediately after the merger or
consolidation, and (2) no person (other than an Exempted Holder as defined
below) beneficially owns (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, 20% or more of the total voting power of
the surviving entity or (b) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, or

--------------------------------------------------------------------------------


         (ii)  the shareholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company, or
 
        (iii)  any person (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act")) other
than an Exempted Holder (as defined below) shall become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) of twenty percent
(20%) or more of the Company's common stock. "Exempted Holder" means (a) the
Company or any majority-owned Subsidiary (provided that this exclusion applies
solely to the ownership levels of the Company or the majority-owned Subsidiary);
(b) any trustee, fiduciary or other person or entity holding securities under
any employee benefit plan or trust sponsored or maintained by the Company or any
Subsidiary; (c) any underwriter or placement agent temporarily holding
securities pursuant to an offering of such securities; or (d) Dan Emmett, Jordan
Kaplan or Ken Panzer, their immediate family members and family trusts or
family-only partnerships and any charitable foundations, any entities in which
they and their families beneficially own a majority of the voting interests, and
any "group" (as described in Rule 13d-5(b)(i) under the Exchange Act) including
them. However, a Change in Control shall not be deemed to have occurred if a
person's percentage interest increases over twenty percent (20%) solely as a
result of a decrease in the outstanding stock because of an acquisition of
securities by the Company; provided, however, that a "Change in Control" shall
be deemed to have occurred on any subsequent acquisitions of the Company's
common stock by that person (other than pursuant to a stock split, stock
dividend, or similar transaction) at a time when that person beneficially owns
twenty percent (20%) or more of the Company's outstanding common stock, or


        (iv)  the Board shall cease for any reason to have a majority of
Uncontested Directors. "Uncontested Directors" means directors who were
initially elected or initially nominated (a) by a vote of at least two-thirds of
the then Uncontested Directors and (b) not as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board, including by reason of agreement intended to
avoid or settle any such actual or threatened contest or solicitation.


        "Disability" means physical or mental incapacity whereby Executive is
unable with or without reasonable accommodation for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform the essential functions of Executive's
duties.


        "Good Reason" shall be present where Executive gives notice to the Board
of his voluntary resignation (a) within one hundred and twenty (120) days after
the occurrence of any of the following, without Executive's written consent:
(i) the failure of the Company to pay or cause to be paid Executive's Base
Salary or Annual Bonus, when due hereunder, subject to a ten (10) day cure
period by the Company (except in the case of a willful failure which shall
require no notice); (ii) diminution in Executive's status, including, title,
position, duties, authority or responsibility, subject to a thirty (30) day cure
period by the Company (except in the case of a willful breach, which shall
require no notice); (iii) relocation of the Company's executive offices to a
location outside of the West Side of Los Angeles; or (iv) the failure of the
Company to obtain the express written assumption of this Agreement pursuant to
Section 11.5 hereof (unless such Agreement is assumed by operation of law);
(b) within eighteen (18) months after the occurrence of a Change of Control.




        8.2.    Termination by the Company for Cause or By Executive's
Resignation without Good Reason.    The Agreement Term and Executive's
employment hereunder may be terminated by the Company for Cause and shall
terminate upon Executive's resignation without Good Reason, and in either case
Executive shall be entitled to receive only his Accrued Rights.


        8.3.    Death/Disability.    The Agreement Term and Executive's
employment hereunder shall terminate upon Executive's death or Disability. Upon
termination of Executive's employment hereunder due to death or Disability,
Executive's legal representative or estate (as the case may be) shall be
entitled to receive (i) the Accrued Rights plus (ii) an amount equal to a
pro-rated portion of the Annual Bonus Executive otherwise would have been paid
for the fiscal year in which such termination of employment occurs, payable when
the Annual Bonus would otherwise have been paid to Executive pursuant to
Section 4, based upon (a) actual performance for such fiscal year, as determined
at the end of such fiscal year and (b) the percentage of such fiscal year that
shall have elapsed through the date of Executive's termination of employment;
plus (iii) continued medical benefits for Executive and Executive's spouse and
eligible dependents who at the time of Executive's termination are enrolled in
the Company's medical plan. Such benefits shall be substantially identical to
the

--------------------------------------------------------------------------------


benefits maintained for other senior executives of the Company and shall be
provided for a period of twelve (12) months following Executive's termination of
employment. Executive acknowledges that such benefit continuation is intended,
and shall be deemed, to satisfy the obligations of the Company and any of its
subsidiaries and affiliates to provide continuation of benefits under
Section 4980B of the Internal Revenue Code of 1986, as amended ("COBRA") for
such period and that the Company may satisfy such obligation by paying any
applicable COBRA premiums.


        8.4.    Termination by the Company without Cause or Resignation by
Executive for Good Reason.    The Agreement Term and Executive's employment
hereunder may be terminated by the Company without Cause at any time and for any
reason or by Executive's resignation for Good Reason at any time upon thirty
(30) days written notice by the terminating party, although the Company may
waive services during that period. If Executive's employment is terminated by
the Company without Cause (other than by reason of death or Disability) or if
Executive resigns for Good Reason, Executive shall be entitled to receive
(i) the Accrued Rights, plus (ii) provided that Executive first executes and
returns to the Company (and does not revoke) a release of all claims that is in
form and substance reasonably satisfactory to the Company, and subject to
Executive's continued compliance with the provisions of Section 9 of this
Agreement (to the extent expressly applicable after the Agreement Term):


        8.4.1. an amount, payable in a lump sum without discount within 30 days
of the date of termination, equal to two (2) times the average of Executive's
compensation over the last three full calendar years ending prior to the
termination date including (i) the Base Salary; (ii) the Annual Bonus and
(iii) the value (based on a Black Scholes formula in the case of options and
value of the underlying grants in the case of LTIP or outperformance plans) of
any equity (including stock, LTIPs and options) or other compensation plans
granted or awarded to Executive. In the event that there are less than three
full calendar years completed after the execution of this Agreement, the average
shall be based on (i) 2006 (including compensation paid by the predecessor of
the Company) and (ii) any other full completed years prior to the date of
termination.


        8.4.2. continued medical and dental benefits for Executive, Executive's
spouse and Executive's eligible dependents, who at the time of Executive's
termination are enrolled in the Company's benefits plans provided for a period
of two (2) years following Executive's termination of employment. Such benefits
shall be substantially identical to the benefits maintained for other senior
executives of the Company. Executive acknowledges that such benefit continuation
is intended, and shall be deemed, to satisfy the obligations of the Company and
any of its subsidiaries and affiliates to provide continuation of benefits under
COBRA for such period and that the Company may satisfy such obligation by paying
any applicable COBRA premiums or causing such premiums to be paid.


        8.5.    Notice of Termination.    Any purported termination of
employment by the Company or by Executive (other than due to Executive's death)
shall be communicated by written notice to the other party, which indicates the
specific termination provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated and the date of
employment termination.


        8.6.    Employee Termination and Officer Resignation.    Upon
termination of Executive's employment for any reason, Executive's employment
with each of the Company and each Subsidiary shall be terminated and Executive
shall be deemed to resign, as of the date of such termination and to the extent
applicable, as an officer of the Company and any Subsidiary. Executive shall
confirm such resignation(s) in writing to the Company.


9.    Covenants.    


        9.1.    Confidentiality.    Executive acknowledges that, in his
employment hereunder, he will occupy a position of trust and confidence with the
Company and its Subsidiaries. Executive agrees that Executive shall not during
the Agreement Term and for two (2) years thereafter, except (i) as may be
required to perform his duties hereunder or as required by applicable law or
(ii) until such information shall have become public other than by Executive's
unauthorized disclosure or (iii) with the prior written consent of the Company,
use, disclose or disseminate any trade secrets, confidential information or any
other information of a secret, proprietary, confidential or generally
undisclosed nature relating to the Company and/or any Subsidiary, or their
respective businesses, contracts, projects, proposed projects, revenues, costs,
operations, methods or procedures.


--------------------------------------------------------------------------------


        9.2.    Non-solicitation.    Executive agrees that, for a period of one
(1) year immediately following the end of Executive's employment with the
Company, except acting on behalf of the Company during the Employment Term,
Executive shall not, either directly or indirectly, solicit or participate in
the solicitation of any employee or consultant of the Company to terminate or
materially alter his, her or its relationship with the Company or any
Subsidiary. This restriction shall not apply to Executive's assistant.


        9.3.    Full time; Non competition.    During the Agreement Term,
Executive will devote Executive's full business time and best efforts to the
performance of Executive's duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly; except that nothing herein shall preclude Executive from accepting
appointment to or continuing to serve on any board of directors or trustees of
any business entity, trade organization or any charitable organization or
engaging in any activities or managing his investments and affairs so long as
such activities in the aggregate do not interfere with the performance of
Executive's duties hereunder or conflict with this Section 9.3 herein. During
the Agreement Term, without the prior approval of the Board, Executive shall not
in any city, town, county, parish where the Company and/or any Subsidiaries
directly or indirectly engages in business or is actively contemplating engaging
in business: (i) engage in a competing business for Executive's own account;
(ii) enter the employ of, or render any consulting or any other services to, any
entity that competes with the Company and/or any of its affiliates; or
(iii) become interested in any such competing entity in any capacity, including,
without limitation, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant; provided, however, Executive may own,
directly or indirectly, solely as a passive investment, 5% or less of any class
of securities of any entity traded on any national securities exchange and any
assets acquired in compliance with this Section. A business shall not be deemed
a "competing business" if it does not invest in or deal with the same basic
product type as the Company does from time to time. At this time the basic
product type of the Company is large and mid-size office buildings and
multi-family properties in Los Angeles County and Hawaii (larger than 50,000 sq.
ft. for office properties and 50 units for apartment buildings).


        9.4.    Company Policies.    During the Agreement Term, Executive shall
also be subject to and shall abide by all written reasonable policies and
procedures of the Company provided to him, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest, except to the extent that such policies and procedures conflict with
the other provisions of this Agreement, in which case this Agreement shall
control. Executive acknowledges that the Company may amend any such policies and
guidelines from, time to time, and that Executive remains at all times bound by
their most current version to the extent made known to him and reasonable in
scope.


        9.5.    Intellectual Property.    Except as permitted in Section 9.3 and
as provided under Section 2870 of the California Labor Code, the Company shall
be the sole owner of all the products and proceeds of Executive's services
hereunder including, without limitation, all materials, ideas, concepts,
formats, suggestions, developments, and other intellectual properties that
Executive may acquire, obtain, develop or create in connection with his services


hereunder and during the Agreement Term, free and clear of any claims by
Executive (or anyone claiming under Executive) of any kind or character
whatsoever (other than Executive's rights and benefits hereunder). Executive
shall, at the request of the Company, execute such assignments, certificates or
other instruments as the Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
the Company's right, title and interest in and to any such products and proceeds
of Executive's services hereunder. Notwithstanding the above, Executive shall
not be considered to be in breach of this Section 9.5 in connection with any
property or other material of a type described in this Section 9.5 which does
not become the property of the Company, so long as Executive does not, directly
or indirectly, have or obtain any personal interest in such property or
material.


        9.6.    General.    Executive and the Company intend that: (i) this
Section 9 concerning (among other things) the exclusive services of Executive to
the Company and/or its Subsidiaries shall be construed as a series of separate
covenants; (ii) if any portion of the restrictions set forth in this Section 9
should, for any reason whatsoever, be declared invalid by an arbitrator or a
court of competent jurisdiction, the validity or enforceability of the remainder
of such restrictions shall not thereby be adversely affected; and
(iii) Executive declares that the territorial and time limitations set forth in
this Section 9 are reasonable and properly required for the adequate protection
of the business of the Company and/or its Subsidiaries. In the event that any
such territorial or time limitation is deemed to be unreasonable by an
arbitrator or a court of competent jurisdiction, Executive agrees to the
reduction of the subject territorial or time limitation to the area or period
which such arbitrator or court shall have deemed reasonable. All of the
provisions of this Section 9 are in addition to any other written agreements on
the subjects covered herein that Executive may have with the Company and/or any
of its Subsidiaries and are not meant to and do not excuse any additional
obligations that Executive may have under such agreements.


--------------------------------------------------------------------------------


        9.7.    Specific Performance.    Executive acknowledges and agrees that
the confidential information, non-solicitation, intellectual property rights and
other rights of the Company referred to in Section 9 of this Agreement are each
of substantial value to the Company and/or its subsidiaries and affiliates and
that any breach of Section 9 by Executive would cause irreparable harm to the
Company and/or its Subsidiaries, for which the Company and/or its Subsidiaries
would have no adequate remedy at law. Therefore, in addition to any other
remedies that may be available to the Company and/or any of its Subsidiaries
under this Agreement or otherwise, the Company and/or its Subsidiaries shall be
entitled to obtain temporary restraining orders, preliminary and permanent
injunctions and/or other equitable relief to specifically enforce Executive's
duties and obligations under this Agreement, or to enjoin any breach of this
Agreement, without the need to post a bond or other security and without the
need to demonstrate special damages. Furthermore, Executive agrees that any
damages suffered by the Company and/or its Subsidiaries as a result of
Executive's breach of Executive's duties and obligations under this Agreement
shall entitle the Company and/or its Subsidiaries to offset such damages against
any payments to be made pursuant to this Agreement, to the extent permitted by
applicable law.


10.    Excise Tax Gross-Up Payments.    Company agrees to pay Executive the
amount or amounts specified in Schedule B, at such time or times as specified in
Schedule B, as an excise tax Gross-Up Payment as provided in Schedule B. In
connection therewith, the Company and Executive agree to the provisions of
Schedule B, which are incorporated herein by this reference.


11.    Miscellaneous.    


        11.1.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California,
without regard to conflicts of laws principles or rules thereof.


        11.2.    Entire Agreement; Amendment.    This Agreement (and the Option
Award and the LTIP Award) represents the entire agreement and understanding
between the parties and, except as expressly stated in this Agreement,
supersedes any prior agreement, understanding or negotiations respecting such
subject. No change to or modification of this Agreement shall be valid or
binding unless it is in writing and signed by Executive and a duly authorized
director of the Company.




        11.3.    No Waiver.    Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. No waiver of any breach of any term or
provision of this Agreement shall be construed to be, nor shall be, a waiver of
any other breach of this Agreement. No waiver shall be binding unless in writing
and signed by the party waiving the breach.


        11.4.    Severability; Invalid Provision.    In the event that any one
or more of the provisions of this Agreement shall be or become invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not be affected thereby. The
parties understand and agree that if any provision of this Agreement shall, for
any reason, be adjudged by any court or arbitrator of competent jurisdiction to
be invalid or unenforceable, such judgment shall not affect, impair, or
invalidate the remainder of this Agreement, but shall be confined in its
operation to the provision of this Agreement directly involved in the
controversy in which such judgment shall have been rendered.


        11.5.    Assignment.    This Agreement and all of Executive's rights and
duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned by the Company to a successor in interest to substantially all of
the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place (except to the extent such assumption
would occur by operation of law). It is anticipated that the Executive's
employer of record and salary and bonus payor may be the Partnership or another
Subsidiary, but the Company and the Partnership will be jointly and severally
liable for all amounts payable to Executive hereunder.


        11.6.    Set Off.    The Company's obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its Subsidiaries to the extent permitted by applicable law.


--------------------------------------------------------------------------------


        11.7.    Successors; Binding Agreement.    This Agreement shall inure to
the benefit of and be binding upon the parties' respective personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


        11.8.    Notice.    Any and all notice given hereunder shall be in
writing and shall be deemed to have been duly given when received, if personally
delivered; when transmitted, if transmitted by telecopy, or electronic or
digital transmission method, upon receipt of telephonic or electronic
confirmation; the day after the notice is sent, if sent for next day delivery to
a domestic address using a generally recognized overnight delivery service
(e.g., FedEx); and upon receipt, if sent by certified or registered mail, return
receipt requested. In each case notice will be sent as follows:


If to the Company:
Douglas Emmett, Inc.
808 Wilshire Blvd., Suite 200, Santa Monica, CA 90401
Attention: Chief Executive Officer
Telephone: (310) 255-7700
If to Executive:
William Kamer
808 Wilshire Blvd., Suite 200, Santa Monica, CA 90401
Telephone: 310 255 7700



Either party may change its address and/or facsimile number for notice purposes
by duly giving notice to the other party pursuant to this Section.
 
        11.9.    Executive's Representations.    Executive hereby represents to
the Company that the execution and delivery of this Agreement by Executive and
the Company and the performance by Executive of Executive's duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
employment agreement or other agreement or policy to which Executive is a party
or otherwise bound. Executive represents and warrants that he is not subject to
any employment agreement, nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
any other obligation to any former employer or to any other person or entity in
any way relating to the right or ability of Executive to be employed by and/or
perform services for the Company and its Subsidiaries. Executive further
represents and warrants that he has not brought to or disclosed to the Company
or to its Subsidiaries, and covenants that he will not bring to or disclose to
the Company or to its Subsidiaries or use in connection with his employment with
the Company, any trade secrets or proprietary information from any of his prior
employers or from any other person or entity.


        11.10.    Cooperation in Third-Party Disputes.    At the request of the
Company, Executive shall cooperate with the Company and/or its Subsidiaries and
each of their respective attorneys or other legal representatives (collectively
referred to as "Attorneys") in connection with any claim, litigation, or
judicial or arbitral proceeding which is now pending or may hereinafter be
brought against the Company and/or any of its Subsidiaries or affiliates by any
third party. Executive's duty of cooperation shall include, but shall not be
limited to, (a) meeting with the Company's and/or its Subsidiaries' Attorneys by
telephone or in person at mutually convenient times and places in order to state
truthfully Executive's knowledge of the matters at issue and recollection of
events; (b) appearing at the Company's and/or its Subsidiaries' and/or their
Attorneys' request (and, to the extent possible, at a time convenient to
Executive that does not conflict with the needs or requirements of Executive's
then-current employer or personal commitments) as a witness at depositions,
trials or other proceedings, without the necessity of a subpoena, in order to
state truthfully Executive's knowledge of the matters at issue; and (c) signing
at the Company's request declarations or affidavits that truthfully state the
matters of which Executive has knowledge. Such services will be without
additional compensation if Executive is then employed by the Company or any
Subsidiary and for reasonable compensation and subject to his reasonable
availability if he is not so employed. The Company shall promptly reimburse
Executive for Executive's actual and reasonable travel or other out-of-pocket
expenses that Executive may incur in cooperating with the Company and/or its
Subsidiaries under this Section 11.10.


        11.11.    Withholding Obligations.    The Company, or any other entity
making a payment, may withhold and make such deductions from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld or deducted from time to time pursuant to any applicable law,
governmental regulation and/or order. The amount of compensation payable to
Executive pursuant to this Agreement shall be "grossed up" as necessary (on an
after-tax basis) to compensate for any additional social security withholding
taxes due as a result of Executive's shared employment by the any Subsidiary.



--------------------------------------------------------------------------------


        11.12.    Counterparts.    This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. A facsimile signature shall be
deemed to be the same as an original signature.


        11.13.    Interpretation.    Executive understands that this Agreement
is deemed to have been drafted jointly by the parties and that the parties had a
reasonable opportunity to retain legal counsel for such purpose. Any uncertainty
or ambiguity shall not be construed for or against any party based on
attribution of drafting to any party.


        11.14.    Headings.    Titles or captions of Sections contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provisions hereof.


        11.15.    Survival of Provisions.    All other rights and obligations of
the parties hereto, other than those applicable by their express terms only
during the Agreement Term, shall survive any termination or expiration of this
Agreement or of Executive's employment with the Company, and shall be fully
enforceable thereafter.




        11.16.    Arbitration of Disputes.    Except as is necessary for
Executive and the Company to preserve their respective rights under this
Agreement by seeking necessary equitable relief (including, but not limited to,
the Company's rights under Section 9 of this Agreement) from a court of
competent jurisdiction, the Company and Executive agree that any and all
disputes based upon, relating to or arising out of this Agreement (including,
but not limited to, any breach or alleged breach of this Agreement, or any
dispute concerning the formation of this Agreement, or the validity, scope
and/or enforceability of this arbitration provision), Executive's employment
relationship with the Company and/or the termination of that relationship,
and/or any other dispute by and between the Company and Executive, including any
and all claims Executive may at any time attempt to assert against the Company,
shall be submitted to binding arbitration in Los Angeles, California, in
accordance with the rules of JAMS, provided that the arbitrator shall allow for
discovery sufficient to adequately arbitrate any alleged claims, including
access to essential documents and witnesses, and otherwise in accordance with
California Code of Civil Procedure § 1283.05. The party prevailing in any action
shall be entitled to its reasonable attorneys' fees in enforcing its rights
hereunder. In any event, the Company shall pay any expenses that Executive would
not otherwise have incurred if the dispute had been adjudicated in a court of
law, rather than through arbitration, including the arbitrator's fee, any
administrative fee and any filing fee in excess of the maximum court filing fee
in the jurisdiction in which the arbitration is commenced. Judgment in a court
of competent jurisdiction may be had on any decision and award of the
arbitrator. For these purposes, the parties agree to submit to the jurisdiction
of the state and federal courts located in Los Angeles County, California.


        11.17.    Section 409A of the Code.    This Agreement is intended to
comply with Section 409A of the Code. Each party to this Agreement intends and
agrees that this Agreement shall be interpreted and modified to the minimum
extent necessary and to provide as near as possible the same economic benefit to
the Executive provided hereunder in the absence of such modification, as
mutually agreed by counsel for both parties, so as to avoid the imposition of
any excise tax under Section 409A of the Internal Revenue Code and the
regulations thereunder.


        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.
Douglas Emmett, Inc.
 
Executive
 
  /S/ JORDAN L. KAPLAN
 
 
  /S/ WILLIAM KAMER
By:
 
 Jordan L. Kaplan
 
William Kamer
Title:
 
  Chief Executive Officer and President
   
 
Douglas Emmett Properties, LP
   
By:
 
  Douglas Emmett Management, Inc.
   
Its:
 
  General Partner
   
 
  /S/ JORDAN L. KAPLAN
   
By:
 
 Jordan L. Kaplan
   
Title:
 
  Chief Executive Officer and President
   

 
 
 

--------------------------------------------------------------------------------

 

Schedule A
CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT
        "(a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
        (1)   Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actually or demonstrably anticipated
research or development of the employer; or
        (2)   Result from any work performed by the employee for the employer.
        (b)   To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable."

 
 

--------------------------------------------------------------------------------

 

Schedule B
Excise Tax Gross Up
I.
Subject to the following provisions of this Schedule B, but otherwise anything
in this Agreement to the contrary notwithstanding, in the event that Executive
shall become entitled to payments and/or benefits provided by this Agreement or
any other amounts in the "nature of compensation" (whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the Company,
any person whose actions result in a change of ownership or effective control
covered by Section 280G of the Code or any successor provision or any person
affiliated with the Company or such person) as a result of such change in
ownership or effective control, but determined without regard to any additional
payments required under this Schedule B (a "Payment") would be subject to the
excise tax imposed by Section 4999 of the 1986 Internal Revenue Code, as amended
(the "Code"), or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), the
Company shall make a payment (a "Gross-Up Payment") to Executive in an amount
such that, after payment by Executive of all income or other taxes (and any
interest and penalties imposed with respect thereto) and Excise Taxes imposed on
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed on the Payments.
II.
Subject to the provisions of Paragraph III of this Schedule B, all
determinations required to be made under this Schedule B, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm designated by Executive (the "Executive
Accounting Firm") which shall provide detailed supporting calculations both to
the Company and to Executive within fifteen (15) business days of the receipt of
notice from Executive that there has been a Payment, or such earlier times as is
requested by Executive. If Executive Accounting Firm determines that no Excise
Tax is payable by Executive, it shall, upon the written request of Executive,
furnish Executive with a written opinion that failure to report the Excise Tax
on Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. The calculations prepared by
Executive Accounting Firm shall be reviewed on behalf of the Company by the
Company's independent auditors (the "Company Accounting Firm") which shall
provide its conclusions, together with detailed supporting calculations, both to
the Company and Executive within fifteen (15) business days after receipt of the
calculations and supporting materials prepared by Executive Accounting Firm. In
the event of a dispute between the Company Accounting Firm and Executive
Accounting Firm, such firms shall, within five (5) business days of receipt of
the conclusions and supporting materials prepared by the Company Accounting
Firm, jointly select a third nationally recognized certified public accounting
firm (the "Third Accounting Firm") to resolve the dispute. The Third Accounting
Firm shall submit its conclusions to the Company and Executive within fifteen
(15) business days after receipt of notice of its appointment hereunder and the
decision of the Third Accounting Firm shall be final, binding and conclusive
upon Executive and the Company subject to any determination by the Internal
Revenue Service. All fees and expenses of all such accounting firms shall be
borne solely by the Company. Any Gross-Up Payment shall be paid by the Company
to Executive within five (5) business days after the earlier of acceptance by
the Company of the calculations prepared by Executive Accounting Firm or the
Company's receipt of the Third Accounting Firm's determination.
III.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination of whether any Gross-Up Payment should be
made hereunder, it is possible that a Gross-Up Payment will have been due but
not made by the Company (an "Underpayment"), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant this Schedule B and Executive thereafter is required to make a
payment of any Excise Tax, Executive Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive.

 
 

--------------------------------------------------------------------------------

 

IV.
Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-up Payment. Such notification shall be given as soon as practicable
(but not later than ten (10) business days after Executive is informed in
writing of such claim) and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the thirty (30) day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:
1.
Give the Company any information reasonably requested by it relating to such
claim;
2.
Take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company and acceptable to Executive;
3.
Cooperate with the Company in good faith in order effectively to contest such
claim; and
4.
Permit the Company to participate in any proceedings relating to such claim.
V.
The Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with a contest of a
claim under Paragraph IV of this Schedule B and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Schedule B, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine. If the Company directs Executive to pay such claim and
sue for a refund, the Company shall advance the amount of such payment to
Executive on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance, provided
that if any such advance would be in violation of the Sarbanes-Oxley Act the
Company shall pay, rather than advance, the amounts to Executive. Any extension
of the statute of limitations relating to payment of taxes for the taxable year
of Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.
VI.
If, after the receipt by Executive of an amount advanced by the Company pursuant
to this Schedule B, Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company's complying with
the requirements of this Schedule B) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to this Schedule B, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty days after such determination, then
such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 
 

--------------------------------------------------------------------------------

 
